Case 4:21-cv-00631-SDJ-KPJ Document 8-8 Filed 09/10/21 Page 1 of 3 PageID #: 205




                      EXHIBIT 8
      Case 4:21-cv-00631-SDJ-KPJ Document 8-8 Filed 09/10/21 Page 2 of 3 PageID #: 206


Stephen Quezada

From: txedCM@txed.uscourts.gov
Sent: Tuesday, August 17, 2021 4:20 PM
To: txedcmcc@txed.uscourts.gov
Subject: Activity in Case 4:21-cv-00631-SDJ-KPJ Moates v. Lone Star College System et al
                                    Stipulation of Dismissal



[Caution: Email received from external source]




This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PAGER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                                    U.S. District Court


                                           Eastern District of TEXAS [LIVE]

Notice of Electronic Filing

The following transaction was entered by Quezada, Stephen on 8/17/2021 at 4:19 PM CDT and filed on
8/17/2021
Case Name: Moates v. Lone Star College System et al
Case Number: 4:21-cv-00631-SDJ-KPJ
Filer: Lone Star College System
Document Number: 4


Docket Text:
STIPULATION of Dismissal with Prejudice Joint by Lone Star College System. (Attachments: #
(1) Text of Proposed Order Proposed Order)(Quezada, Stephen)



4:21-cv-00631-SDJ-KPJ Notice has been electronically mailed to:


Michael Ivloates michaelsmoates@gmail.com


Stephen Jose Quezada stephen.quezada@odnss.com, cynthia.williamson@ogletreedeakins.com,
HOUDocketing@ogletree.com, letty.anzaldua@odnss.com, Stephanie.Murrey-Alonso@ogletreedeakins.com


4:21-cv-00631-SDJ-KPJ Notice will not be electronically mailed to:


The following document(s) are associated with this transaction:
     Case 4:21-cv-00631-SDJ-KPJ Document 8-8 Filed 09/10/21 Page 3 of 3 PageID #: 207

Document description:Mam Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1041545818 [Date=8/17/2021] [FileNumber=13112382-
0] [ab429846428be60b4d563al44edf9c9ce737e8ecb2f73bb4fc788dd602913a5b39
4373dceb37e6dc9897e7dff015b21bfaella532123dffd7b0b4a6£39d2b817]]
Document description:Text of Proposed Order Proposed Order
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1041545818 [Date=8/l 7/2021] [FileNumber=13112382-
1][6d2259d9719a25c9569 147c4d7fc9c420fl af665bl 4706c8f724515df0791 24e94
ac0c6fe0909a35bd4ae382ccd055c7d53716a6142df0dc2b869f57fl4f72b3]]
